— Determination unanimously confirmed and petition dismissed. Memorandum: Since the petition in this article 78 proceeding raised a substantial evidence question, Special Term should not have ruled on the legal issues raised therein (CPLR 7804 [g]; Matter of Hop-Wah v Coughlin, 118 AD2d 275, revd on other grounds 69 NY2d 791; Matter of Hull-Hazard, Inc. v Roberts, 129 AD2d 348, 350, affd 72 NY2d 900). Reviewing the matter as if it had been properly transferred, we conclude that each of petitioner’s legal claims lacks merit and that the determination is supported by substantial evidence. (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Newman, J.) Present — Dillon, P. J., Callahan, Green, Pine and Balio, JJ.